Citation Nr: 0902498	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-41 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a higher rating for right knee disability, 
rated as 20 percent disabling prior to February 26, 2008, and 
30 percent thereafter.

3.  Entitlement to a higher rating for peripheral neuropathy 
for the right lower extremity, rated as 10 percent disabling 
prior to December 15, 2006, and 20 percent thereafter.

4.  Entitlement to a higher rating for peripheral neuropathy 
of the left lower extremity, rated as 10 percent disabling 
prior to December 15, 2006, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.  Following his discharge from active service, the 
veteran was a member of the U. S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The April 2005 
rating decision proposed to decrease the rating for right 
knee disability from 20 percent to 10 percent, and denied 
increased ratings for peripheral neuropathy of the bilateral 
lower extremities and diabetes mellitus.  In a July 2005 
rating decision, the RO continued the assigned 20 percent 
evaluation for the service-connected right knee disability.  
Thereafter, in an April 2008 rating decision, the Appeals 
Management Center (AMC) increased the ratings for the 
veteran's right knee disability, peripheral neuropathy of the 
right lower extremity, and peripheral neuropathy of the left 
lower extremity.  A 30 percent rating was assigned for right 
knee disability, effective on February 26, 2008.  
Additionally, a 20 percent rating was assigned for each of 
the bilateral extremities (peripheral neuropathy), effective 
on December 15, 2006.

In July 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  When the case was last before the 
Board in October 2006, it was remanded for additional 
development.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the veteran's 
diabetes mellitus has been treated with insulin and a 
restricted diet; it has not required regulation of his 
activities.  

2.  For the period prior to February 26, 2008, the veteran's 
right knee disability was manifested by arthritis with 
limitation of motion; extension was predominantly between 5 
and 15 degrees; flexion was not limited to 60 degrees or 
less; and there was no lateral instability or recurrent 
subluxation of the right knee joint;.

3.  For the period beginning on February 26, 2008, the 
veteran's right knee is manifested by arthritis with 
limitation of motion; extension is not limited to more than 
20 degrees; flexion is not limited to 60 degrees or less; and 
there is no lateral instability or recurrent subluxation of 
the right knee joint.

4.  For the period prior to December 15, 2006, the veteran's 
peripheral neuropathy of the right lower extremity was no 
more than mild in severity.

5.  For the period beginning on December 15, 2006, the 
veteran's peripheral neuropathy of the right lower extremity 
is no more than moderate in severity.

6.  For the period prior to December 15, 2006, the veteran's 
peripheral neuropathy of the left lower extremity was no more 
than mild in severity.

7.  For the period beginning on December 15, 2006, the 
veteran's peripheral neuropathy of the left lower extremity 
is no more than moderate in severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).  

2.  The criteria for a rating in excess of 20 percent prior 
to February 26, 2008, or for a rating in excess of 30 percent 
thereafter, for the veteran's right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).

3.  The criteria for a rating in excess of 10 percent prior 
to December 15, 2006, or for a rating in excess of 20 percent 
thereafter, for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2008).

4.  The criteria for a rating in excess of 10 percent prior 
to December 15, 2006, or for a rating in excess of 20 percent 
thereafter, for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection 
claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, in a letter dated in February 2005, issued 
prior to the decisions on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for an increased rating, including 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The letters also advised the veteran as to 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  A March 2006 letter also informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms has 
on his employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  A December 2006 letter also 
advised the veteran to submit information of evidence 
concerning treatment for his claimed conditions.  The claims 
were last readjudicated in an April 2008 supplemental 
statement of the case. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, VA examination reports, photographs, and hearing 
testimony.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process.  In this regard, the 
veteran responded to notices by submitting medical evidence 
and photographs.  He also testified at a Board hearing as to 
the symptoms he was experiencing and their impact on his 
employment and daily functioning.  Thus, the veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran. 
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 



I.  Diabetes Mellitus

The veteran's service connected diabetes mellitus is 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
7913.

Under Diagnostic Code 7913, a 10 percent rating is warranted 
for diabetes mellitus manageable by restricted diet only.  A 
20 percent rating is assigned for diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  The next higher rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  Diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent rating.  A 100 percent 
evaluation is applicable for diabetes mellitus that requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

The medical evidence demonstrates that the veteran's diabetes 
is managed by diet and oral medication.  There is no 
restriction on the veteran's activities.  Specifically, a 
November 2004 VA medical record notes that the veteran was on 
a special diet.  It was noted that he had suboptimal diabetes 
mellitus control.  He was instructed to continue his current 
medications and add Metformin, 250 mg.  An April 2003 
peripheral nerves VA medical record notes that the veteran 
has well-controlled diabetes mellitus and some peripheral 
neuropathy regarding his feet.  He has to wear soft sole 
shoes but otherwise has no specific activity restriction.  
Additionally, the March 2005 VA examination report states 
that the veteran's diabetes mellitus is well-controlled with 
oral medications.  The examiner further stated that the 
veteran has no problems with his eyes, heart, or kidneys.  A 
February 2008 VA examination report notes that the veteran 
has never been hospitalized for his diabetes.  He is on 
Glipizide, Metformin, and Januvia.  His weight was noted to 
be stable.  He sees his doctor every three to four months.  
He has never had a ketoacidosis and he has no ophthalmologic, 
cardiac, or renal complications.  The examiner specifically 
noted that the veteran has no activity restrictions.  
Although the veteran reportedly becomes hypoglycemic every 
two or three months, which causes him to shake, he takes 
orange juice and some bread and feels better.  He has never 
had hypoglycemic reactions requiring hospitalization.  In 
sum, the evidence shows that the veteran's diabetes mellitus 
is appropriately rated as 20 percent disabling throughout the 
entire period of the claim.  

The veteran's representative has argued that the veteran's 
peripheral neuropathy and his right knee disability already 
cause him to be restricted in his activity and therefore no 
doctor would state that he needs additional activity 
restriction due to his diabetes mellitus.  However, the 
veteran is already in receipt of separate ratings for his 
right knee disability and his peripheral neuropathy of the 
bilateral lower extremities, and symptoms related to those 
disabilities cannot be considered in assigning the evaluation 
for his diabetes.  38 C.F.R. § 4.14 (the evaluation of the 
same manifestation under different diagnoses is to be 
avoided).  In any event, 
there is no medical evidence indicating that the veteran must 
avoid strenuous occupational or recreational activities to 
control his diabetes.

II.  Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

Under Diagnostic Codes 5003 and 5010, osteoarthritis or 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees; a 10 percent 
evaluation if flexion limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees; a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if extension is limited to 30 
degrees; and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).

Prior to February 26, 2008

For the period prior to February 26, 2008, the veteran's 
right knee disability is rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  The medical 
evidence for this time period includes March 2003 VA 
treatment records which show that the veteran had medial 
joint line pain and no instability, but some mild crepitus.  
Extension of the right knee was to 15 degrees and flexion was 
to 90 degrees, with significant pain.  Motor strength was 
5/5.  The diagnosis was advanced osteoarthritis of the right 
knee.  

A March 2005 VA examination report notes that the right knee 
hurts significantly when he kneels or squats.  He avoids 
running but can walk a mile with pain.  He uses no assistive 
device.  He has been treated with Celebrex and Bextra.  He 
recently discontinued those medications even though they 
helped significantly.  On examination of the right knee there 
was diffuse mild swelling without redness or deformity.  The 
joint was stable in all planes and demonstrated motion from 5 
degrees to 90 degrees, with pain at the extremes of the range 
of motion.  There was mild lateral crepitus noted on 
extension.  X-ray studies revealed two-compartment 
osteoarthritis of the right knee with the anterior 
compartment having more severe involvement than the medial.  
No significant change was noted since the March 2003 X-rays.  
The examiner indicated that there was no pain on range of 
motion except as noted above and that there were no flare 
ups.  The examiner also stated that the right knee had no 
additional limitations due to pain, fatigue weakness, or lack 
of endurance following repetitive use.  

An April 2005 private medical record notes that the veteran 
complained of decreased range of motion, pain with activity, 
and stiffening of the knee.  The veteran's right leg 
displayed motion ranging from 23 degrees to 110 degrees.  X-
ray studies showed significant arthrosis with complete loss 
of the joint space on bone contact and large osteophytes.  

A June 2005 VA progress note indicates that the veteran had 
obvious valgus malformation of the bilateral knees, with a 
mild limp favoring his right lower extremity.  He was 
extremely tender to palpation along the medial joint line of 
both knees.  He had pain with range of motion from about 5 
degrees to 110 degrees bilaterally.  The knees were stable to 
medial and lateral stress.  He had crepitus with range of 
motion.  X-ray studies revealed severe tricompartmental 
arthritis, right worse than left, and medial compartment with 
obvious bone on bone changes.  The diagnosis was bilateral 
degenerative joint disease, tri-compartmental.  

An August 2005 VA anesthesia pain consult report indicates 
that the veteran requested knee replacements.  He stated that 
his knee pain is aching and continual, with exacerbations.  
Pain decreases with rest.  The veteran reported that in June 
2005 he had a neoprene knee brace.  A September 2005 VA 
telephone encounter triage note states that the veteran had 
right knee pain and had braces for both knees.  An October 
2005 VA physical therapy progress note states that the 
veteran had on new custom knee braces.  They were noted to be 
bothersome but very supportive.   

A May 2006 VA amputation-brace clinic consult notes that the 
veteran received knee braces in October 2005.  Physical 
examination revealed severe osteoarthritis with crepitance, 
decreased knee extension and varus deformities.  An April 
2007 VA orthopedic clinic note indicates that the veteran was 
seen for a follow-up appointment, five months after having 
his knees injected for severe degenerative joint disease.  
The injections lasted him about three months this time and he 
reportedly has done well ever since.  He indicated that he is 
not quite ready for surgery and because the injections are 
working well he would rather continue those.  Range of motion 
of the right leg was from about 5 degrees to 110 degrees.  
The diagnosis was bilateral knee degenerative joint disease.  
He received another injection and was instructed to return in 
three months.  A July 2007 VA orthopedic note states that the 
veteran was seen for a follow-up for his knees.  He was noted 
to have new braces for his knees; they fit well.  He received 
another injection for his knees.  An October 2007 VA 
orthopedic clinic note indicates that the July 2007 
injections provided the veteran with excellent relief for his 
knee problems over the last three months.  He still wears his 
braces but they have caused some bruising of his legs.  In 
January 2008 the veteran received another injection for his 
knees, stating that his last injection again provided 
excellent relief.  

After reviewing the medical evidence for this time period, 
the Board concludes that a higher rating is not warranted for 
the veteran's right knee disability.  In this regard, 
extension has generally been between 5 and 15 degrees.  
Although there is one private medical record which shows 
extension limited to 23 degrees, such limitation of motion 
was not repeated at any time during this time period and was 
5 degrees both the month prior and approximately six weeks 
thereafter.  He was noted to have a normal station and gait 
in March 2005, and no mention was made of an abnormal gait on 
the April 2005 private treatment record, which is 
inconsistent with an inability to extend the knee beyond 23 
degrees.  Thus, the Board finds the findings on VA treatment 
reports and examinations to be more probative than the one 
time finding on the private treatment report.  

Additionally, while the veteran's right knee displayed 
crepitus, the VA examiners specifically stated that with 
repetitive use, the range of motion of the right knee is not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The preponderance of the medical evidence for 
this time period, when viewed in its entirety, does not show 
pain resulting in limitation of extension to more than 15 
degrees.  As such, a higher rating is not warranted under 
Diagnostic Code 5261.  

On no occasion during this time period has the medical 
evidence shown limitation of flexion to 60 degrees or less.  
In fact, in March 2003 and March 2005, flexion was to 90 
degrees, with pain, and April 2005 and June 2005 VA treatment 
records show 110 degrees of flexion.  The veteran reported 
wearing a brace in June 2005.  Medical records first note 
that the veteran was wearing knee braces in August 2005.  In 
April 2007, flexion of the right knee was to 110 degrees.  
None of the medical evidence shows any additional limitation 
due to pain, fatigue weakness, or lack of endurance following 
repetitive use.  Therefore, the veteran is not entitled to a 
higher or separate rating under Diagnostic Code 5260.




Beginning on February 26, 2008

For the period beginning on February 26, 2008, the veteran's 
right knee disability is rated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  The medical 
evidence for this time period shows that at the February 2008 
VA examination, the veteran's right knee displayed no 
instability, tenderness, or warmth.  There was crepitus.  
Motor strength was 5/5 and deep tendon reflexes were 2+.  
Extension was to 20 degrees with pain and flexion was to 85 
degrees with pain.  There was no additional limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Additional medical evidence shows that the 
veteran wears a knee brace on his right knee.

None of the medical evidence for this time period shows 
extension limited to 30 degrees or more, and none of the 
medical evidence identifies additional limitation of motion 
due to pain, fatigue, weakness or lack of endurance which 
would qualify for a higher rating under Diagnostic Code 5261.  
Therefore, the veteran's right knee disability is 
appropriately rated as 30 percent disabling under this Code.

Although the medical evidence for this time period reveals 
that the veteran's right knee flexion has diminished in that 
he can only flex his right knee to 85 degrees, flexion is 
still not limited to 60 degrees or less.  Additionally, there 
is no additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance which would qualify for a 
higher rating under Diagnostic Code 5260.  Therefore, he is 
not entitled to a higher or separate rating under this Code.

For the entire period of the claim, the veteran's right knee 
has displayed no subluxation or lateral instability.  
Although the veteran wears a brace on his right knee and has 
complained of buckling of the right knee, physical 
examination never revealed any instability.  Additionally, 
motor strength has been full.  Therefore, the Board concludes 
that the veteran's right knee disability does not warrant a 
higher rating or separate compensable rating under Diagnostic 
Code 5257.  

Therefore, the Board concludes that the veteran's right knee 
disability is adequately addressed by the 20 percent 
disability rating prior to February 26, 2008, and the 30 
percent disability rating thereafter.  

III.  Peripheral Neuropathy

The veteran's peripheral neuropathy of the right lower 
extremity and peripheral neuropathy of the left lower 
extremity are each rated as 10 percent disabling prior to 
December 15, 2006, and 20 percent disabling beginning on that 
date, under 38 C.F.R. 4.124a, Diagnostic Code 8720.  Under 
that Code, an 80 percent rating is assignable for complete 
paralysis of the sciatic nerve; the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  A 60 percent 
rating may be assigned for incomplete paralysis of the 
sciatic nerve which is severe, with marked muscular atrophy.  
A 40 percent rating is assignable when moderately severe. A 
20 percent rating may be assigned when moderate.  A 10 
percent rating may be assigned when mild.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, 8620, 8720.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderately incomplete paralysis.  38 C.F.R. 
§ 4.124.

Prior to December 15, 2006

The medical evidence for this time period notes that in March 
2003 motor strength of the right lower extremity was 5/5.  In 
January 2005 the veteran was seen at the VA Medical Center 
for worsening pain in his feet and legs.  He stated that the 
pain is worse at night after working and standing all day.  
He denied any swelling or redness.  A March 2005 VA 
examination report noted that pedal pulses were weak, but 
present.  There was no deep calf tenderness and no pedal 
edema.  There was good capillary refill in the nail beds.  
His feet were normal in color and temperature.  The veteran 
reported decreased sensation on the bottoms of both feet to 
light touch.  A nerve conduction study demonstrated no 
peripheral neuropathy.  

VA outpatient treatment records disclose that the veteran was 
seen in April 2003 for evaluation of his peripheral 
neuropathy.  He complained of sharp, tingling pain on the 
soles and toes.  He wears soft-soled shoes, but otherwise has 
no specific activity restrictions.  When he sits for too 
long, his feet will go numb.  On examination, he had 2+ 
distal pulses, no pedal edema, good capillary fill in the 
nail beds, surgically absent bilateral large toenails, good 
hair distribution, and normal temperature, color, and turgor 
of the feet.  He reported decreased sensation on the soles of 
the feet, from heel to toes, and on the dorsal aspect of the 
toes.  

Because the evidence for this time period shows a normal 
nerve conduction study and very few objective findings 
indicative of peripheral neuropathy, there is no basis on 
which to conclude that his peripheral neuropathy is more than 
mildly disabling for this time period.  As such, the 
currently assigned 10 percent ratings are appropriate.

Beginning on December 15, 2006

A private medical record from Dr. Dukes, which is dated on 
December 15, 2006, notes that the veteran reported 
progressing numbness of both feet for three to four years.  
The numbness has progress to the knees.  The veteran 
described associated pain, particularly at night, which 
interferes with his sleep.  He denied motor impairment in his 
extremities and has no incontinence or other neurological 
symptoms.  On physical examination peripheral nerves were not 
enlarged or tender.  There was no atrophy or fasciculations 
seen in the extremities.  No weakness was present in the 
muscle groups of the lower extremities, including the 
intrinsic foot muscles.  Vibratory is impaired over the toes 
bilaterally.  Pinprick is impaired to the knees bilaterally.  
Otherwise, sensation was intact to pinprick, light touch, 
position, and vibration.  Romberg's test was negative.  
Reflexes were 1+ at the knees and absent at the ankles.  
There were no Babinski or Hoffman reflexes.  The impression 
was peripheral neuropathy likely due to diabetes mellitus.  
Lyrica was recommended for trial.  

On VA examination in February 2008, the veteran had 2+ deep 
tendon reflexes and palpable pulses.  There was no edema, 
pain on manipulation or stasis changes.  He had decreased 
sensation from just above the knees distally 
circumferentially bilaterally.  Motor strength was 5/5 and 
deep tendon reflexes were 2+.  

The medical evidence for this time period warrants no more 
than the currently assigned 20 percent rating.  In light of 
the fact that there has been no muscle weakness, atrophy, 
edema, stasis changes, and no more than moderate neurological 
impairment, as evidenced by the normal pinprick sensation 
found by Dr. Dukes in December 2006, and the fact that at the 
February 2008 VA examiner only noted decreased sensation.  
Thus, the Board finds that an evaluation in excess of 20 
percent evaluation for peripheral neuropathy of each lower 
extremity is not warranted for the period beginning on 
December 15, 2006.  Because the evidence fails to establish 
that either disability is productive of more than moderate 
impairment, there is no basis on which a 40 percent 
evaluation may be assigned.

IV.  Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this case there are no exceptional or 
unusual factors with regard to the veteran's right knee, 
peripheral neuropathy, or diabetes.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms for his disabilities than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Because the evidence in this case is not approximately 
balanced with regard to the conclusions reached with respect 
to each of the issues, the benefit-of-the-doubt doctrine does 
not apply, and the increased rating claims must be denied.  
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to a higher rating for right knee disability, 
rated as 20 percent disabling prior to February 26, 2008, and 
30 percent thereafter, is denied.

Entitlement to a higher rating for peripheral neuropathy of 
the right lower extremity, rated as 10 percent disabling 
prior to December 15, 2006, and 20 percent thereafter, is 
denied.

Entitlement to a higher rating for peripheral neuropathy of 
the left lower extremity, rated as 10 percent disabling prior 
to December 15, 2006, and 20 percent thereafter, is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


